DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10-13, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0081416 A1).
In regards to claim 1, Kim teaches a refrigerator (1, see figs. 1, 3, and abstract) comprising: a main body (10) including a storeroom (100); an evaporator (320) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air); a defrost heater (340) arranged under the evaporator into which air flows (see fig. 1 and paragraph 27), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraph 28); a temperature sensor (350, 360) arranged on a top of the evaporator (see figs. 3, 6), the temperature sensor configured to measure temperature (see paragraphs 43 and 40); and a controller (at least 500, see fig. 2) configured to: stop operation of the defrost heater in a first defrost cycle (at step S26 ending defrost cycle, see fig. 7) based on a first measurement measured by the temperature sensor (based on first temperature measurement satisfactory temperature measurement at step S25, see fig. 7), corresponding to a first preset temperature (temperature stored for ending defrost, see paragraph 58); and stop operation of the defrost heater in a second defrost cycle (ending defrosting at step S26 in the subsequent defrosting operations when the operations are repeated from S21 to S26, see fig. 7 and paragraph 57) based on a second temperature measurement (ending defrosting at step S26 based on second temperature measurements at steps S25 during subsequent defrosting operations after the first defrosting operation, see fig. 7 and paragraph 57), corresponding to a second preset temperature (temperature stored for ending defrost used at a second time in a subsequent defrost ending operation, see paragraph 58 and fig. 7); the second preset temperature being different from the first preset temperature (second temperature measurement taken during a subsequent defrost operation would be different from the first measurement taken during the first/prior defrost operation due to the time of measurement, see fig. 7; and paragraphs 57-58, 37, and 40).
In regards to claim 21, Kim teaches a refrigerator (1, see figs. 1, 3, and abstract) comprising: a main body (10) including a storeroom (100); an evaporator (320) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air); a defrost heater (340) arranged under the evaporator into which air flows (see fig. 1 and paragraph 27), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraph 28); a first temperature sensor (350, 360) arranged on a top of the evaporator (see figs. 3, 6), the temperature sensor configured to measure temperature (see paragraphs 43 and 40); a second temperature sensor (360, see fig. 6) arranged in a center area of the evaporator (see fig. 6), the temperature sensor configured to measure temperature (see paragraphs 43 and 40);  and a controller (at least 500, see fig. 2) configured to: stop operation of the defrost heater in a first defrost cycle (at step S26 ending defrost cycle, see fig. 7) based on a first measurement measured by the temperature sensor (based on first temperature measurement satisfactory temperature measurement at step S25, see fig. 7), corresponding to a first preset temperature (temperature stored for ending defrost, see paragraph 58); and stop operation of the defrost heater in a second defrost cycle (ending defrosting at step S26 in the subsequent defrosting operations when the operations are repeated from S21 to S26, see fig. 7 and paragraph 57) based on a second temperature measurement (ending defrosting at step S26 based on second temperature measurements at steps S25 during subsequent defrosting operations after the first defrosting operation, see fig. 7 and paragraph 57), corresponding to a second preset temperature (temperature stored for ending defrost used at a second time in a subsequent defrost ending operation, see paragraph 58 and fig. 7); the second preset temperature being different from the first preset temperature (second temperature measurement taken during a subsequent defrost operation would be different from the first measurement taken during the first/prior defrost operation due to the time of measurement, see fig. 7; and paragraphs 57-58, 37, and 40); where the first and second defrost cycles are performed alternately (subsequent defrost ending operations, see fig. 7).
In regards to claims 2, 12, and 13, Kim teaches that the controller is configured to determine a point in time to stop operation of the defrost heater in the first defrost cycle based on the first measurement (based on satisfactory first temperature measurement at step S25, the controller 500 determines stopping the defrost operation after concluding the step S25, and at step S26, see fig. 7); and change the point in time based on the second measurement in the second defrost cycle (since controller 500 repeats the control algorithm of operations S21-S26, see paragraph 57, any subsequent execution of the operations S21-S26 would be at new/later time and the controller would determine a new time for executing step S26 based on newly determined results at step S25, see fig. 7 and paragraph 57).
In regards to claim 3, Kim teaches that the controller is configured to operate the defrost heater at a temperature equal to or below a specific temperature (see paragraph 6) and the controller is configure to end the defrost operation (by stopping the heater) at a first temperature measurement being the defrosting end temperature or any value of temperature higher than the defrosting end temperature (see paragraph 58 and fig. 7). Since the controller of Kim is programmed to stop operation of the defrost heater at a first measurement being equal to or higher than defrosting end temperature (see paragraph 58), the controller is also programmed to stop operation of the defrost heater at a second temperature measurement, which is higher than the first temperature measurement (see fig. 7).
In regards to claim 7, Kim teaches a cooling module, the cooling module including a compressor (191), a condenser (see paragraph 30), the evaporator (320), and an expander (refrigerators include expansion device, see paragraph 3), wherein the controller is further configured to: control the cooling module to be in a cooling cycle after stopping operation of the defrost heater in the first defrost cycle (ending defrosting at step S26 and returning to the start, see fig. 7, where cooling cycle operated over time accumulates frost on the coils, see paragraph 48, which suggests that the control algorithm returns to the cooling cycle after initial defrost cycle at the start, see figs. 7 and 5); and initiate operation of the defrost heater in the second defrost cycle after completion of the cooling cycle (after execution of the first defrost cycle and cooling cycle and then satisfying the defrost start condition at step S22, the controller proceeds to operating defrost heater by starting defrosting at step S23, see fig. 7; paragraph 56 and claim 1).
In regards to claim 10, Kim teaches a second temperature sensor (360) arranged near the evaporator (see fig. 1), wherein the controller is configured to: stop operation of the defrost heater in the first defrost cycle based on a measurement measured by the temperature sensor (ending defrost at step S26 after temperature/frost measurement by frost/temperature sensor 350, see figs. 5, 7 and paragraph 33, 43, and 48); and stop operation of the defrost heater in the second defrost cycle based on a measurement measured by the second temperature sensor (see steps S25-S26 in subsequent repeated defrost operations, see fig. 7 and paragraph 57).
In regards to claim 11, Kim teaches a control method of a refrigerator (1, see figs. 1, 3, and abstract), the method comprising: 
operating a defrost heater in a first defrost cycle (starting defrosting by operating heater, step S23, see fig. 7); stopping operation of the defrost heater in the first defrost cycle based on a first measurement measured by a temperature sensor (based on temperature measurement at step S25, ending defrost by stopping heater at step S26, see fig. 7), corresponding to a first preset temperature (temperature stored for ending defrost, see paragraph 58); and; operating the defrost heater in a second defrost cycle; and stopping operation of the defrost heater in the second defrost cycle based on a second temperature measurement measured by the temperature sensor (repeating the defrost heater initiation and stopping operations several times as needed, see fig. 7 and paragraph 57, where every new defrost initiation and stoppage is based on new defrost condition and temperature measurements respectively, see fig. 7), corresponding to a second preset temperature (temperature stored for ending defrost used at a second time in a subsequent defrost ending operation, see paragraph 58 and fig. 7); the second preset temperature being different from the first preset temperature (second temperature measurement taken during a subsequent defrost operation would be different from the first measurement taken during the first/prior defrost operation due to the time of measurement, see fig. 7; and paragraphs 57-58, 37, and 40).
In regards to claim 19, Kim teaches that the defrost heater comprises a first pipe producing heat (340), the first pipe located under an evaporator (340 below 320, see figs. 3 and 6).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2005/0217286 A1).
In regards to claim 1, Jeong teaches a refrigerator (see fig. 1, and abstract) comprising: a main body (10) including a storeroom (12, 14); an evaporator (30, 40) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air, see paragraph 33); a defrost heater (37, 47) arranged under the evaporator into which air flows (see fig. 1 and paragraph 33), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraphs 35, 42); a temperature sensor (36, 46) arranged on a top of the evaporator (see fig. 1), the temperature sensor configured to measure temperature (see paragraph 34); and a controller (at least 50, see fig. 2) configured to: stop operation of the defrost heater in a first defrost cycle based on a first measurement measured by the temperature sensor (turn off defrost heater at step 78 based on temperature measurement at step 76, see fig. 4), corresponding to a first preset temperature (first referent temperature at step 76, see fig. 4); and stop operation of the defrost heater in a second defrost cycle based on a second measurement measured by the temperature sensor (turn off defrost heater at step 70 based on measurements at steps 64, and 68, which include temperature measurement at step 64, see fig. 4), corresponding to a second preset temperature (second reference temperature at step 64, see fig. 4); the second preset temperature being different from the first preset temperature (first and second preset temperatures are different from each other, see steps 76 and 64, fig. 4 and paragraphs 44, 46).
In regards to claim 1, Jeong teaches a refrigerator (see fig. 1, and abstract) comprising: a main body (10) including a storeroom (12, 14); an evaporator (30, 40) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air, see paragraph 33); a defrost heater (37, 47) arranged under the evaporator into which air flows (see fig. 1 and paragraph 33), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraphs 35, 42); a temperature sensor (36, 46) arranged on a top of the evaporator (see fig. 1), the temperature sensor configured to measure temperature (see paragraph 34); and a controller (at least 50, see fig. 2) configured to: stop operation of the defrost heater in a second defrost cycle based on a second measurement measured by the temperature sensor (turn off defrost heater at step 70 based on temperature measurement at step 64 being less than second reference temperature, see, measurements at steps 64, and 68, which include temperature measurement at step 64, see fig. 4); the second measurement being different from the first measurement (second measurement of time at step 68 and of temperature of the compartment at step 64 are different form the temperature measurement of the heat exchanger at step 76, see fig. 4 and paragraphs 44, 46). Also any repeated second defrost cycle (i.e. the claimed first defrost cycle) in the future would end at a different point in time than the point in time at which the previous second defrost cycle ended because the defrost cycles are repeated at intervals (see fig. 4 and paragraph 42). Also, the second reference temperature for each repeated subsequent operation (see steps 64-70, fig. 4) would be a different reference temperature in time. In addition, Jeong also teaches that the controller is configured to stop operation of the defrost heater in a first defrost cycle based on a first measurement measured by the temperature sensor (turn off defrost heater at step 78 based on temperature measurement at step 76 being greater than the first reference temperature, see, measurements at step 76, see fig. 4).
In regards to claim 2, Jeong teaches that the controller is further configured to: determine a point in time to stop operation of the defrost heater in the first defrost cycle based on the first measurement (controller 50 stops the defrost heat at a point in time at step 78 based on the temperature measurement at step 76, see fig. 4); and change the point in time based on the second measurement in the second defrost cycle (after a predetermined time elapsed at step 68 during the second defrost cycle based on temperature measurement at step 64, see fig. 4 and after the 3 hours between the defrost cycle have passed, see paragraph 42, the point in time at which the next first defrost cycle stops would be different (would have changed) from the previous first defrost cycle ending time at least due to the time delay at step 68, see fig. 4). Also any repeated first defrost cycle in the future would end at a different point in time than the point in time at which the previous first defrost cycle ended because the defrost cycles are repeated at intervals (see fig. 4 and paragraph 42).
In regards to claim 3, Jeong teaches that the controller is further configured to stop operation of the defrost heater in the second defrost cycle based on the second measurement, the second measurement being higher than the first measurement (compartment temperature higher than the temperature at the evaporator of the freezing or refrigerating compartments because the temperature at the source of cooling would be lower than the temperature measured away from the sources, see fig. 1).
In regards to claim 4, Jeong teaches that the controller is further configured to: perform the first defrost cycle multiple times (controller is configured to repeat first defrost operation whenever the short-circuited or open-circuited state of the first heat exchanger temperature sensor is not sensed, see fig. 4 during the defrost operation which is repeated every 3 hours, see paragraph 42); and control the defrost heater for the second defrost cycle with a preset periodicity (defrost operation which includes the second defrost operation is repeated every 3 hours, see paragraph 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 3 above and further in view of Jeong (US 2005/0217286 A1).
In regards to claim 4, Kim teaches performing the first defrost cycle multiple times (repeating the defrosting operation steps S21-S26, see fig. 7 and paragraph 57).
However, Kim does not explicitly teach that the controller is further configured to change the preset periodicity.
Jeong teaches that the controller is further configured to: perform the first defrost cycle multiple times (controller is configured to repeat first defrost operation whenever the short-circuited or open-circuited state of the first heat exchanger temperature sensor is not sensed, see fig. 4 during the defrost operation which is repeated every 3 hours, see paragraph 42); and control the defrost heater for the second defrost cycle with a preset periodicity (defrost operation which includes the second defrost operation is repeated every 3 hours, see paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim to control the defrost heater during second cycle at preset periodicity based on the teachings of Jeong in order to protect the effectiveness of the cooling coils by regularly removing frost from the cooling coils.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claim 4 above and further in view of Roslindo et al. (US 2021/0071932 A1).
In regards to claim 5, Kim does not explicitly teach that the controller is further configured to change the preset periodicity.
However, Roslindo teaches that the controller is further configured to change the preset periodicity (period between defrosting cycle is changed by the controller 42 to every 8 hours or 10 hours, or other values, see paragraphs 66, 74; and fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim as modified by allowing the controller to change/reset the preset periodicity for the defrost cycles based on the teachings of Roslinda in order to dynamically adjust the defrost cycles based on the current measured defrost need of the evaporator sensed by the freezer evaporator temperature sensor (see paragraphs 66 and 74, Roslindo).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2005/0217286 A1) as applied to claim 4 above and further in view of Roslindo et al. (US 2021/0071932 A1).
In regards to claim 5, Jeong does not explicitly teach that the controller is further configured to change the preset periodicity.
However, Roslindo teaches that the controller is further configured to change the preset periodicity (period between defrosting cycle is changed by the controller 42 to every 8 hours or 10 hours, or other values, see paragraphs 66, 74; and fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Jeong by allowing the controller to change/reset the preset periodicity for the defrost cycles based on the teachings of Roslinda in order to dynamically adjust the defrost cycles based on the current measured defrost need of the evaporator sensed by the freezer evaporator temperature sensor (see paragraphs 66 and 74, Roslindo).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above and further in view of Lee et al. (US 2021/0207874 A1).
In regards to claim 8, Kim teaches that the defrost heater (340) is located under the evaporator (see fig. 1).
However, Kim does not explicitly teach that the heater is a sheath heater, the sheath heater including a pipe producing heat.
Lee teaches that the defrost heater comprises a sheath heater (sheath heater 170, see paragraph 83), the sheath heater including a pipe producing heat (sheath heater with pipe protecting the heaters 172, 174, see fig. 4 and paragraph 83), wherein the pipe is located under the evaporator (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sheath pipe heaters as defrost heaters as taught by Lee to the evaporator of Kim in order to reliably, economically and quickly provide high heat to the evaporator coils to improve the efficiency of the refrigerator by quickly melting the accumulated frost.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and  19 respectively above and further in view of Lee et al. (US 2021/0207874 A1) and Lee (US 2007/0000271 A1) herein after referred as Lee'271.
In regards to claims 9 and 20, Kim teaches that the defrost heater (340) is located under the evaporator (see fig. 1).
However, Kim does not explicitly teach that the heater includes a first pipe producing heat, the first pipe located under the evaporator; and a second pipe banded from the first pipe, the second pipe connected parallel to a heat exchange tube, the second pipe located in a center area of the evaporator.
Lee teaches that the defrost heater comprises a first pipe producing heat (sheath heater with pipe protecting the heaters 172, 174, see fig. 4 and paragraph 83), the first pipe located under the evaporator (172, see fig. 4); and a second pipe (174) separate from the first pipe (172 and 174 as part of one heater 170, see paragraph 83), the second pipe connected parallel to a heat exchange tube (174 parallel to evaporator tubes, see fig. 4). Also Lee’271 teaches a plurality of heater (300, 350) that are banded together (see figs. 2-6; and paragraphs 12-16), and a second hater (350) connected parallel to a heat exchange tube (heater 350 parallel to evaporator tubes, see fig. 12), the second pipe located in a center area of the evaporator (see figs. 11-12 and paragraphs 87-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a defrost heater with first and second pipes banded together and the second pipe connected parallel to a heat exchange tube and located in a center area of the evaporator as taught by Lee and Lee’271 to the center area of the evaporator of Kim in order to progressively defrost the evaporator by transmitting heat to the evaporator by conduction and convection (see paragraph 89, Lee’271) and to efficiently heat the evaporator and remove frost from all surrounding areas of the evaporator by placing the heaters all around and within the evaporator.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above.
In regards to claim 14, Kim teaches that the controller is configured to operate the defrost heater at a temperature equal to or below a specific temperature (see paragraph 6) and the controller is configure to end the defrost operation (by stopping the heater) at a first temperature measurement being the defrosting end temperature or any value of temperature higher than the defrosting end temperature (see paragraph 58 and fig. 7). Since the controller of Kim is programmed to stop operation of the defrost heater at a first measurement being equal to or higher than defrosting end temperature (see paragraph 58), the controller is also programmed to stop operation of the defrost heater at a second temperature measurement, which is higher than the first temperature measurement (see fig. 7).
Kim is silent about the second measurement being lower than the first measurement.
It would have been obvious to one of ordinary skill in the art to change the sequence of operation by holding a lower value for the second measurement than the first measurement because it has been held that changing the order of steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.03 IV-C). It has also been held that reversal of parts/order is an obvious modification. Hence choosing a lower value for second measurement instead of a higher value for second measurement than the first measurement is an obvious modification of the teachings of Kim.  

Claims 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 14 above and further in view of Jeong (US 2005/0217286 A1).
In regards to claim 15, Kim teaches performing the first defrost cycle multiple times (repeating the defrosting operation steps S21-S26, see fig. 7 and paragraph 57).
However, Kim does not explicitly teach that the controller is further configured to change the preset periodicity.
Jeong teaches that the controller is further configured to: perform the first defrost cycle multiple times (controller is configured to repeat first defrost operation whenever the short-circuited or open-circuited state of the first heat exchanger temperature sensor is not sensed, see fig. 4 during the defrost operation which is repeated every 3 hours, see paragraph 42); and control the defrost heater for the second defrost cycle with a preset periodicity (defrost operation which includes the second defrost operation is repeated every 3 hours, see paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim to control the defrost heater during second cycle at preset periodicity based on the teachings of Jeong in order to protect the effectiveness of the cooling coils by regularly removing frost from the cooling coils.
In regards to claim 18, Kim teaches stopping operation of the defrost heater in a third defrost cycle based on the second measurement (repeating the third defrosting operation steps S21-S26, see fig. 7 and paragraph 57). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claim 15 above and further in view of Roslindo et al. (US 2021/0071932 A1).
In regards to claim 16, Kim does not explicitly teach that the controller is further configured to change the preset periodicity.
However, Roslindo teaches that the controller is further configured to change the preset periodicity (period between defrosting cycle is changed by the controller 42 to every 8 hours or 10 hours, or other values, see paragraphs 66, 74; and fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim as modified by allowing the controller to change/reset the preset periodicity for the defrost cycles based on the teachings of Roslinda in order to dynamically adjust the defrost cycles based on the current measured defrost need of the evaporator sensed by the freezer evaporator temperature sensor (see paragraphs 66 and 74, Roslindo).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above and further in view of Blanton et al. (US 3,899,895 A).
In regards to claim 6, Kim teaches that the controller is configured to operate the defrost heater at a temperature equal to or below a specific temperature (see paragraph 6) and the controller is configured to end the defrost operation (by stopping the heater) at a first temperature measurement being the defrosting end temperature or any value of temperature higher than the defrosting end temperature (see paragraph 58 and fig. 7). Since the controller of Kim is programmed to stop operation of the defrost heater at a first measurement being equal to defrosting end temperature (see paragraph 58), the controller is also programmed to stop operation of the defrost heater in a third defrost cycle (subsequent repeated defrost ending operations after at least two defrost ending operations, see fig. 7, where defrost ending operations are repeated at multiple times) based on a third temperature measurement (ending defrosting at step S26 based on third temperature measurements at steps S25 during subsequent defrosting operations after at least two defrosting operation, see fig. 7 and paragraph 57), corresponding to a third preset temperature (temperature stored for ending defrost used at a third time in a subsequent defrost ending operations, see paragraph 58 and fig. 7).
However, Kim does not explicitly teach that the third preset temperature is higher than the first preset temperature and lower than the second preset temperature.
Blanton teaches that the controller is configure to set various defrost heater stopping temperatures (see normal operation after DH-ON state, see fig. 4), where the third preset temperature is higher than the first preset temperature and lower than the second preset temperature (heater stopping reference temperature at 15 is higher than reference temperature at 16 and is lower than the reference temperature at 25, see fig. 4 and col. 4, line 58 – col. 5, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim as modified by allowing the controller to change/reset the preset temperatures for the variety of defrost ending cycles such that the third preset temperature is higher than the first preset temperature and lower than the second preset temperature based on the teachings of Blanton in order to customize the defrost heater operations according to the local circumstances in a refrigerator.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claim 15 above and further in view of Blanton et al. (US 3,899,895 A).
In regards to claim 17, Kim teaches that the controller is configured to operate the defrost heater at a temperature equal to or below a specific temperature (see paragraph 6) and the controller is configured to end the defrost operation (by stopping the heater) at a first temperature measurement being the defrosting end temperature or any value of temperature higher than the defrosting end temperature (see paragraph 58 and fig. 7). Since the controller of Kim is programmed to stop operation of the defrost heater at a first measurement being equal to defrosting end temperature (see paragraph 58), the controller is also programmed to stop operation of the defrost heater in a third defrost cycle (subsequent repeated defrost ending operations after at least two defrost ending operations, see fig. 7, where defrost ending operations are repeated at multiple times) based on a third temperature measurement (ending defrosting at step S26 based on third temperature measurements at steps S25 during subsequent defrosting operations after at least two defrosting operation, see fig. 7 and paragraph 57), corresponding to a third preset temperature (temperature stored for ending defrost used at a third time in a subsequent defrost ending operations, see paragraph 58 and fig. 7).
However, Kim does not explicitly teach that the third preset temperature is higher than the first preset temperature and lower than the second preset temperature.
Blanton teaches that the controller is configure to set various defrost heater stopping temperatures (see normal operation after DH-ON state, see fig. 4), where the third preset temperature is higher than the first preset temperature and lower than the second preset temperature (heater stopping reference temperature at 15 is higher than reference temperature at 16 and is lower than the reference temperature at 25, see fig. 4 and col. 4, line 58 – col. 5, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Kim as modified by allowing the controller to change/reset the preset temperatures for the variety of defrost ending cycles such that the third preset temperature is higher than the first preset temperature and lower than the second preset temperature based on the teachings of Blanton in order to customize the defrost heater operations according to the local circumstances in a refrigerator.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2005/0217286 A1) and in view of Kim (US 2013/0081416 A1).
In regards to claim 21, Jeong teaches a refrigerator (see fig. 1, and abstract) comprising: a main body (10) including a storeroom (12, 14); an evaporator (30, 40) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air, see paragraph 33); a defrost heater (37, 47) arranged under the evaporator into which air flows (see fig. 1 and paragraph 33), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraphs 35, 42); a temperature sensor (36, 46) arranged on a top of the evaporator (see fig. 1), the temperature sensor configured to measure temperature (see paragraph 34); and a controller (at least 50, see fig. 2) configured to: stop operation of the defrost heater in a first defrost cycle based on a first measurement measured by the temperature sensor (turn off defrost heater at step 78 based on temperature measurement at step 76, see fig. 4), corresponding to a first preset temperature (first referent temperature at step 76, see fig. 4); and stop operation of the defrost heater in a second defrost cycle based on a second measurement measured by the temperature sensor (turn off defrost heater at step 70 based on measurements at steps 64, and 68, which include temperature measurement at step 64, see fig. 4), corresponding to a second preset temperature (second reference temperature at step 64, see fig. 4); the second preset temperature being different from the first preset temperature (first and second preset temperatures are different from each other, see steps 76 and 64, fig. 4 and paragraphs 44, 46).
However, Jeong does not explicitly teach that the second temperature sensor is arranged in a center area of the evaporator.
Kim teaches a refrigerator (1, see figs. 1, 3, and abstract) comprising: a main body (10) including a storeroom (100); an evaporator (320) arranged in a back of the storeroom (see fig. 1), the evaporator configured to generate cold air (by cooling air); a defrost heater (340) arranged under the evaporator into which air flows (see fig. 1 and paragraph 27), the defrost heater configured to remove frost or ice formed on the evaporator (see paragraph 28); a first temperature sensor (350, 360) arranged on a top of the evaporator (see figs. 3, 6), the temperature sensor configured to measure temperature (see paragraphs 43 and 40); a second temperature sensor (360, see fig. 6) arranged in a center area of the evaporator (see fig. 6), the temperature sensor configured to measure temperature (see paragraphs 43 and 40);  and a controller (at least 500, see fig. 2) configured to: stop operation of the defrost heater in a first defrost cycle (at step S26 ending defrost cycle, see fig. 7) based on a first measurement measured by the temperature sensor (based on first temperature measurement satisfactory temperature measurement at step S25, see fig. 7), corresponding to a first preset temperature (temperature stored for ending defrost, see paragraph 58); and stop operation of the defrost heater in a second defrost cycle (ending defrosting at step S26 in the subsequent defrosting operations when the operations are repeated from S21 to S26, see fig. 7 and paragraph 57) based on a second temperature measurement (ending defrosting at step S26 based on second temperature measurements at steps S25 during subsequent defrosting operations after the first defrosting operation, see fig. 7 and paragraph 57), corresponding to a second preset temperature (temperature stored for ending defrost used at a second time in a subsequent defrost ending operation, see paragraph 58 and fig. 7); the second preset temperature being different from the first preset temperature (second temperature measurement taken during a subsequent defrost operation would be different from the first measurement taken during the first/prior defrost operation due to the time of measurement, see fig. 7; and paragraphs 57-58, 37, and 40); where the first and second defrost cycles are performed alternately (subsequent defrost ending operations, see fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second temperature in a center area of the evaporator as taught by Kim for the evaporator of the refrigerator of Jeong in order to accurately detect the defrosting needs of various regions of the evaporator coils to improve the overall efficiency of the refrigerator by targeting each frost accumulation region on the evaporator.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "the preset temperatures in the first and second defrost cycles are different, which Kim or Jeong do not teach;" however, the examiner disagrees because applicant has not claimed how the first and second temperatures or first and second preset temperatures are different from each other. The temperatures and preset temperatures of each of the defrost cycle run would be different from each other because each of the temperatures and preset temperatures belong to their respective defrost cycle and not the previous or next cycles.
In response to applicant's argument, "In Jeong the defrost ending operation is based on time elapsed and not the temperature measurement and preset temperature," the examiner maintains the rejection of claims and points out that without executing step 64 (temperature measurement compared to the reference temperature, see fig. 4, Jeong), the defrost heater is not stopped for the defrost cycle (step 70, fig. 4), hence the defrost heater ending step relies on the temperature measurement and temperature reference values of step 64 (see fig. 4, Jeong).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763